Citation Nr: 0932288	
Decision Date: 08/27/09    Archive Date: 09/04/09

DOCKET NO.  06-08 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-operative 
residuals of a right inguinal hernia repair.

2.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
an anxiety disorder, and attention deficit disorder (ADD).

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esquire


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1955.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in North Little Rock, Arkansas, that denied the benefits 
sought on appeal.  
			
The issues on appeal were previously denied by the Board in 
an August 2008 decision.  The Veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a January 2009 Order, the Court vacated the 
August 2008 Board decision and remanded the matter back to 
the Board for development consistent with a Joint Motion for 
Remand and to Stay Proceedings (Joint Motion).

The Board notes that in a March 2009 VA Form 21-4138, the 
Veteran contended he has diabetes with complications 
involving his hands, feet, and legs.  This issue is referred 
to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Applicable VA regulations require that pertinent evidence 
submitted by the appellant must be referred to the agency of 
original jurisdiction for review and preparation of a 
supplemental statement of the case (SSOC) unless this 
procedural right is waived in writing by the appellant.  38 
C.F.R. §§ 19.37, 20.1304 (2008). 
In July 2009, the Veteran submitted new medical and lay 
evidence pertinent to the claims on appeal.  This new 
evidence was accompanied by a request for the Board to remand 
the matter back to the RO for initial consideration of the 
new evidence.  Accordingly, a remand is required.  See 38 
C.F.R. §§ 19.37(b), 20.1304(c) (2008). 

Additionally, the Board finds that a remand is required in 
order to accomplish the directives of the January 2009 Joint 
Motion.  In the Joint Motion, it was noted that in the August 
2008 decision the Board had not addressed the heightened duty 
to assist and notify that is applicable in this case due to 
the absence of service treatment records.  In this regard, 
the Board notes that while it appears the Veteran's records 
were destroyed in the July 1973 fire at the National 
Personnel Record Center, a May 1982 document from the 
National Personnel Records Center indicates the possibility 
of alternative record sources.  The document indicates, 
"[t]here are alternate record sources available from which 
the above data was obtained."  VA should make exhaustive 
attempts to obtain any records that may be in existence.  38 
U.S.C. § 5103A(b)(3) requires that VA continue any attempts 
to get federal records "until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile."  If the records are unavailable, VA must notify 
the Veteran of the identity of the records, the efforts VA 
made to obtain the records, a description of any further 
action VA will take on the claim, and notice that the Veteran 
is ultimately responsible for providing the evidence.  
38 C.F.R. § 3.159(e)(i)-(iv) (2008).  

Therefore, on remand the RO should thoroughly investigate the 
additional information provided by the Veteran in February 
2009 that may support the in-service incurrence of his 
conditions, including the names of soldiers with personal 
knowledge of his injuries, and information regarding the 
military hospital in Germany in which he was reportedly 
treated for injuries sustained in service.

Finally, the Joint Motion directs VA to determine whether the 
scar associated with the Veteran's hernia repair constitutes 
a current disability for the purpose of service connection.  
Any development necessary in this regard, including a VA 
examination if appropriate, must be undertaken. 

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  See 38 C.F.R. § 3.159(c).  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The Board notes that the Veteran 
has presented a statement from a private physician dated in 
February 2009 which notes that the Veteran reported a history 
of being seen in service for worsening hearing loss.  The 
private physician provided an assessment of hearing loss, and 
indicates that the problem most likely was a result of 
problems he initially experienced in service.  However, no 
further explanation was provided, and it does not appear that 
the private physician had an opportunity to review all 
evidence which is of record.  In light of this, the Board 
concludes that a VA hearing loss examination is required.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Ensure that VA has complied with its 
duty to assist the Veteran under 
38 C.F.R. § 3.159(c)(2) by requesting all 
service medical and personnel records 
from the National Personnel Records 
Center.  Associate all such records with 
the Veteran's claim folder.  If no 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2009) must be met.

2.  If the Veteran's complete service 
medical records cannot be obtained, the 
Veteran should be advised to submit 
alternative forms of evidence to support 
his claim, and the RO should assist him 
in obtaining sufficient evidence from 
alternative sources.  Ensure that VA has 
complied with its duty to assist the 
Veteran under 38 C.F.R. § 3.159(c)(2) by 
conducting all appropriate development 
prompted by the information contained in 
the Veteran's February 2009 
correspondence, including the 
investigation of the names of soldiers 
who may be able to support his 
psychiatric claims and information 
regarding the military hospital in 
Germany in which the Veteran was 
reportedly treated while on active duty.  
If possible, contact the hospital 
directly for any records that may be 
available.  The RO also should make an 
attempt to secure the veteran's service 
medical records through alternative 
sources such as morning reports.

3.  Determine whether service connection 
may be granted for the scar associated 
with the Veteran's post-operative right 
inguinal hernia repair.  Conduct any 
development necessary in this regard, 
including a VA examination to determine 
whether the Veteran has a current 
disability related to hernia repair.

4.  The appellant should be afforded a VA 
hearing loss examination to determine the 
severity and etiology of any hearing loss 
which the veteran may currently have.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  The examiner 
should record the full history of the 
disorders, including the veteran's own 
account of the nature of his claimed 
hearing loss disability.  The examiner 
should specifically comment as to whether 
it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that any currently found hearing loss was 
caused or aggravated by exposure to noise 
during the active service, or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).  

5.  Review the additional evidence that 
was received subsequent to the most 
recent supplemental statement of the 
case, and determine whether any of the 
issues on appeal may be granted.  

6.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the Veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the Veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



